708 So.2d 911 (1997)
Ex parte State of Alabama.
(Re Willie Elijah SHEFFIELD
v.
STATE).
1961986.
Supreme Court of Alabama.
December 12, 1997.
Bill Pryor, atty. gen., and Yvonne A.H. Saxon, asst. atty. gen., for petitioner.
No brief filed for respondent.
Prior report: Ala.Cr.App., 708 So.2d 899.
PER CURIAM.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT DENIED.
HOOPER, C.J., and ALMON, SHORES, HOUSTON, KENNEDY, COOK, BUTTS, and SEE, JJ., concur.